The opinion of the court was delivered by
Garrison, J.
This certiorari brings up an ordinance of the borough of Garfield, approved September 21st, 1901. The object of this ordinance is to annul a franchise to lay the appurtenances necessary for operating an electric railway granted to the prosecutor by an ordinance of the township committee of the township of Saddle River, passed March 2d, 1898. After the acceptance of the earlier ordinance by the prosecutor, the borough of Garfield was formed out of a part of the territory of the township of Saddle River. This circumstance, together with the alleged failure of the prosecutor fully to perform its duty in the premises, was apparently deemed by the borough authorities to vest in them jurisdiction to revoke the franchise granted by the older municipality. This misconception is fundamental in character. The relation arising from the acceptance of the ordinance of the township by the prosecutor cannot be abrogated by the legislative fiat of the borough. It is needless to consider the other objections raised to this ordinance. The prosecutor is entitled to have it set aside, with costs.